DETAILED ACTION
	Claims 1-20 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/JP2018/046433 filed on December 17, 2018, which claims benefit of JP 2017-249653 filed on December 17, 2018 is acknowledged in the present application.
Information Disclosure Statement
	The Information Disclosure Statements filed on May 28, 2020, November 16, 2020, March 30, 2022, April 11, 2022, and September 21, 2022 have been considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. (WO 2015/182419, citations from English equivalent US PGPUB 2017/0190910) in view of Yamaguchi et al. (US PGPUB 2001/0010860).
Uno et al. teach a process where 850 g of N-methyl-2-pyrolidone, 40.1 g of paraphenylene diamine, and 0.6 g of 4,4’-diamino diphenyl ether are added, and was stirred for 30 minutes under a nitrogen atmosphere at 50 °C.  Then 109.4 g of 3,3’,4,4’-biphenyltetracarboxylic acid dianhydride is added to yield the compounds of formulae 2 and 3 of present claim 1, where Y is a diamine residue and X is a tetracarboxylic acid dianhydride residue.  The ratio of X to Y is 0.995.  Afterwards, the product is “cooked” at 90 °C for a period of time to polymerize until the viscosity reached 18,400 mPa∙s at 23 °C.  Once the cooking step was accomplished, 3-aminopropyltriethoxysilane was added to yield the compound of Formula 4 in the mixture with formulae 2 and 3, where R1 is a divalent organic group and R2 is an alkyl group having 2 carbon atoms.  The ratio for claim 4 is 0.05.  Uno et al. teaches that the product has 3000 ppm of water present.  Afterwards, an acrylic surface control agent is added.  Finally, the product is cast on a glass plate and dried to form a film, followed by subsequent heating to form a laminate.  See Example 1, pages 9-10 of US PGPUB 2017/0190910.
Uno et al. do not teach where the polyamide is subsequently capped by an acid anhydride before casting the film and laminate.  Uno et al. also do not specify that the water is present during the depolymerization step or specifically where the laminate contains an electronic device as in claim 12.
Uno et al. teaches that their laminate can be used to make a flexible device with an electronic element.  See paragraph 77, page 7 of US PGPUB 2017/0190910.  Additionally, Uno et al. teaches that water is present during the depolymerization or “cooking” step.  See paragraph 54, page 5 of US PGPUB 2017/0190910.  As no water was added to the process of Uno et al., the person of ordinary skill in the art would recognize that the 3000 ppm of water present in the product would have also been present during the depolymerization step.
Yamaguchi et al. teach the use of an acid anhydride such as phthalic anhydride to cap the amine terminal of a polyamide formed by reacting a diamine with a tetracarboxylic acid dianhydride.  See paragraph 58, page 3.  Yamaguchi et al. teach that the molar amount of acid anhydride is 0.05 or less.  See paragraph 59, page 3.
The person of ordinary skill in the art would be motivated to combine the teachings of Uno et al. with those of Yamaguchi et al. as both teachings concern polyamide compounds composed of tetracarboxylic acid dianhydride residues and diamine residues to yield polyimide polymers, and Yamaguchi et al. teach a common capping step in order to reduce the number of free amine groups in the polyamide composition.  As the method step of Yamaguchi et al. would modify the same compounds generated by Uno et al., there would also be a reasonable expectation of success.  
Therefore, the claims are prima facie obvious over the prior art.
Conclusion
Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626